Case 5:19-cv-01428-SMH-JPM Document 9 Filed 07/02/20 Page 1 of 1 PageID #: 51



                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION

 EDDIE RAY FORD,                           CIVIL ACTION NO. 5:19-CV-1428-P
 Petitioner

 VERSUS                                    CHIEF JUDGE S. MAURICE HICKS, JR.

 JERRY GOODWIN,                            MAGISTRATE JUDGE PEREZ-MONTES
 Respondent

                                    JUDGMENT

      For the reasons stated in the Report and Recommendation of the Magistrate Judge

previously filed herein (ECF No. 7), and after a de novo review of the record including the

objection filed by Petitioner (ECF No. 8), and having determined that the findings and

recommendation are correct under the applicable law;

      IT IS ORDERED that the Petition for Writ of Habeas Corpus under 28 U.S.C. §

2254 (ECF No. 1) is hereby DENIED and DISMISSED WITH PREJUDICE as time-barred

under 28 U.S.C. §2244(d).

      THUS DONE AND SIGNED in Shreveport, Louisiana, this 2nd day of July, 2020.



                                         _____________________________________
                                         S. MAURICE HICKS, JR.
                                         UNITED STATES DISTRICT JUDGE
